 Case 1:20-cr-00543-GHW Document 27 Filed 02/09/21 Page 1 of 1



                                                                                             March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,                                               CONSENT TO PROCEED BY
                                                                        VIDEOCONFERENCE
                         -v-
                                                                        2Q   -CR-543         L)LJ
Wayne Morgan
                                 Oefendant(s).
-------------------------------- ------X

Defendant Wayne Morgan                                    hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

        Initial Appearance/Appointment of Counsel

X       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

        Preliminary Hearing on Felony Complaint

        Bail/Revocation/Detention Hearing

X       Status and/or Scheduling Conference

        Misdemeanor Plea/Trial/Sentence


                                                             Jonathan          lllgotally Signed by Jonathan
                                                                               M11W111y
                   2/9/21 On behalf of Mr. Morgan on consent Marvinny          Date 202102.04 114304 -05'00'

Defendant's Signature                                     Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Wayne Morgan                                              Jonathan Marvinny
Print Defendant's Name                                    Print Defense Counsel's Name


This proceeding was conducted by reliable teleconferencing technology.


February 9, 2021
Date                                                      U.S. District Judge/U.S. Magistrate Judge
